Appellant complains that the evidence is not sufficient, and that the court ought to have charged on circumstantial evidence. In addition to what we said in our former opinion, we observe that Mr. Horton's house burned about one or two o'clock a. m., on the occasion in question; the fire originated under the house. Horton testitfied he had piled under his house pine kindling. Leanna Smith testified that she was living with appellant at the time of the fire, and that on said night he and Mary Davis went up to Steve Horton's to burn his house, and came back and appellant told witness that he threw gasoline on some pine Horton had under the house, — threw a match on it and set it on fire. She said this was about one o'clock. Appellant introduced no testimony. We think our conclusion as announced in our original opinion that the evidence was sufficient, and that it was not a case of circumstantial evidence, — to be correct.
The motion for rehearing will be overruled.
Overruled.